Acknowledgements
This communication is in response to applicant’s response filed on 02/10/2021.
Claims 4-5, 8-10, 13-14, 17-19, and 21 have been cancelled. Claims 1, 12, and 20 have been amended.
Claims 1-3, 6-7, 11-12, 15-16, 20, and 22-23 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Regarding the applicant’s arguments:
Regarding applicant’s argument under Claim Rejections - 35 USC § 103 that the combination of Duan (US 20160063479) in view of Chatterjee (US 20110142016) in further view of Green (US 8423459 B1) in further view of Carr (US 20110238476) in further view of Ward (US 20140089195) does not teach “determine a third set of user identifiers based at least in part on the requestor identifier associated with the first activation request, wherein to determine the third set of user identifiers includes to: query a distributed cache for the third set of user identifiers, wherein the distributed cache is configured to store a first set of records that indicates relationships between user identifiers; in response to a determination that the third set of user identifiers is not received from the distributed cache, obtain the third set of user identifiers from a database, wherein the database is configured to store a second set of records that indicates relationships between user identifiers; and store the third set of user identifiers at the distributed cache; determine a set of candidate transaction target identifiers based at least in part on determining one or more user identifiers that simultaneously exist in the first set of user identifiers, the second set of user identifiers, and the third set of user identifiers” in amended claim 1, examiner respectfully argues applicant’s arguments are moot due to the new grounds of rejection necessitated by the amendments made to claim 1. Applicant makes similar arguments for claims 12 and 20, and examiner also respectfully argues that applicant’s arguments are moot for the same reasons as claim 1 above.
Applicant argues dependent claims 2-3, 6-7, 11, 15-16, and 22-23 are allowable based on their dependence upon allowable base claims, examiner respectfully argues applicant’s arguments are moot in light of the amendments made to claims 1, 12, and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6-7, 11-12, 15-16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Duan (US 20160063479) in view of Chatterjee (US 20110142016) in further view of Green (US 8423459 B1) in further view of Reiss (US 20100191622) in further view of Ward (US 20140089195).

Regarding Claim 1, Duan teaches receive a first activation request to a service platform from a client device, wherein the first activation request includes one or more of the following: a first role associated with a transaction, a requestor identifier, and location information associated with the first activation request (Paragraphs 0008 and 0140 teach sending, by a first terminal device, a transfer request to a payment server, where the transfer request includes a first session identifier, and the first session identifier is used to identify first account information with which login is performed at the first terminal device; the payment server receives a transfer request (i.e., request identifies first terminal device as payer) sent by a first terminal device, where the transfer request includes a first session identifier, and the first session identifier is used to identify first account information with which login is performed at the first terminal device); determine a first set of user identifiers based at least in part on time information associated with the first activation request (Paragraphs 0115, 0137, and 0143 teach there may be many second terminal devices that generate a plurality of payee account prompt messages within a preset period of time, and the payment server may determine account information according to session identifiers included in the plurality of payee account prompt messages, and send the account information in form of a list to the first terminal device, so that the first terminal device determines account information of a payee account), wherein to determine the first set of user identifiers includes to: determine the time information associated with the first activation request based at least in part on when the service platform had received the first activation request (Paragraph 0137 teaches the preset period of time is a preset time interval between a time when the payment server receives the transfer request (i.e., time information associated with the first activation request)); determine a time interval associated with the first activation request by defining the time interval as a predetermined time period after the time information associated with the first activation request (Paragraphs 0137 and 0149 teach the preset period of time is a preset time interval between a time when the payment server receives the transfer request (i.e., time information associated with the first activation request) and a time when the payment server receives the payee account prompt messages (i.e., time period after the time information associated with the first activation request); the payment server receives, within the preset period of time, the payee account prompt messages sent by the second terminal device, and determines the second account information according to the determine respective corresponding time information associated with a plurality of activation requests based at least in part on when the service platform had received the plurality of activation requests, wherein the plurality of activation requests includes respective ones of a plurality of user identifiers (Paragraphs 0024 and 0137 teach sending, by the second terminal devices, the payee account prompt message to the payment server within a preset period of time, where the preset period of time is a preset time interval between a time when the payment server receives the transfer request and a time when the payment server receives the payee account prompt messages); determine a subset of the plurality of activation requests for which their respective corresponding time information is included in the time interval associated with the first activation request (Paragraphs 0024, 0137, 0146, and 0165 teach sending, by the second terminal devices, the payee account prompt messages to the payment server within a preset period of time, where the preset period of time is a preset time interval between a time when the payment server receives the transfer request and a time when the payment server receives the payee account prompt messages, so as to reduce time spent by the payment server in determining the second account information corresponding to the second terminal device; the payment server determines the second account information according to the second session identifiers, and sends the second account information to the first terminal device; when there is one first terminal device and a plurality of second terminal devices, the payment server sends multiple pieces of second account information in form of a list to the first terminal device for the first ; and include one or more user identifiers associated with the subset of the plurality of activation requests into the first set of user identifiers (Paragraph 0146 teaches the payment server determines the second account information according to the second session identifiers, and sends the second account information to the first terminal device); determine a second role associated with the transaction from a second activation request associated with the selected transaction target identifier (Paragraph 0143 teaches the payment server receives a payee account prompt messages sent by a second terminal devices (i.e., since the messages are payee account messages, the payment server determines the second role associated with the second activation request)); and process the transaction based at least in part on the selected transaction target identifier, the first role associated with the first activation request, and the second role associated with the second activation request (Paragraphs 0116 and 0150-0151 teach the first terminal device sends a transfer confirmation request to the payment server according to the second account information; the payment server receives a transfer confirmation request sent according to the second account information by the first terminal device, and performs transfer processing according to the first account information corresponding to the first session identifier, transfer amount information, and the second account information; when performing transfer processing according to the first account information, the transfer amount information, and the second account information, the payment server sends a transfer processing request to a transfer processing system, where the transfer 
However, Duan does not explicitly teach determine a time interval associated with the first activation request by defining the time interval as a first predetermined time period before the time information associated with the first activation request.
Chatterjee from same or similar field of endeavor teaches determine a time interval associated with the first activation request by defining the time interval as a first predetermined time period before the time information associated with the first activation request (Paragraphs 0031 teaches within a time window of receiving the first request, the server can receive from a second mobile device (e.g., mobile device) a second request to participate; the time window can be used to reduce a pool of mobile devices that server needs to match; for example, Adam, sitting in a bar, has invoked a “Find Friend Now” function of the “Buddy Finder” feature on mobile device; the server can determine that Baker's mobile device is eligible for match identification against Adam's mobile device if Baker has invoked the “Find Friend Now” function of the “Buddy Finder” feature on mobile device within the last two hours (i.e., a period of time before the first activation request)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base 
There is motivation to combine Chatterjee into Duan because upon receiving the request, the server can identify other mobile devices that made social networking requests within a time window of the request from mobile device and then are located within a specific distance from mobile device (Chatterjee Paragraph 0024). It is beneficial for the server to identify other mobile devices within a time window of receiving the activation request because the target transaction identifier will belong to another active user who sends a request to the server around the same time as the first activation request.
However, the combination of Duan and Chatterjee does not explicitly teach determine a second set of user identifiers based at least in part on the location information associated with the first activation request.
Green from same or similar field of endeavor teaches determine a second set of user identifiers based at least in part on the location information associated with the first activation request (Col. 8, lines 6-10, and Col. 8, lines 21-28, teach the PPS gathers the location data and identity of the other users of the devices that are operating in a predetermined proximity of the user by communicating with other location based programs or applications, such as a compatible peer-to-peer payment application, that can supply location data and user identity to the PPS).

There is motivation to combine Green into the combination of Duan and Chatterjee because the location information of a set of user identifiers within a certain range of the first activation request can identify likely counter-parties for a peer-to-peer transaction with a mobile device (Green Col. 2, lines 50-52).
However, the combination of Duan, Chatterjee, and Green does not explicitly teach determine a third set of user identifiers based at least in part on the requestor identifier associated with the first activation request, wherein to determine the third set of user identifiers includes to: query a distributed cache for the third set of user identifiers, wherein the distributed cache is configured to store a first set of records that indicates relationships between user identifiers; in response to a determination that the third set of user identifiers is not received from the distributed cache, obtain the third set of user identifiers from a database, wherein the database is configured to store a second set of records that indicates relationships between user identifiers; and store the third set of user identifiers at the distributed cache.
Reiss from same or similar field of endeavor teaches determine a third set of user identifiers based at least in part on the requestor identifier associated with the first activation request, wherein to determine the third set of user identifiers includes to: query a distributed cache for the third set of user identifiers, wherein the distributed cache is configured to store a first set of records that indicates relationships between user identifiers (Paragraph 0025-0027, 0030, and 0034 teach a registry server comprises data, such as in a database, which may be queried by host servers, such as host servers; while a single registry server is shown, it should be understood that the registry server may be distributed over multiple devices; the host servers comprise data, such as in the form of databases, having information with regard to a plurality of user accounts; the hosts may also query a registry server for data regarding which host is hosting a particular user, if any; a payee may send an invoice to payor or a payor may seek to initiate a payment; either way, when the initiating host server is unfamiliar with the payee/payor, the host server may query a registry server or look up previously cached registry information; the initiating host sever may verify the validity and trustworthiness of any other host and any other user, trustworthiness may be based on the amount of dealings (i.e., previous relationship) with a host or user; for example, a payee and/or a host server associated with the payee generates a request to receive a payment; the registry server is queried, i.e., a request is sent out to the registry server, to determine, based on the known information (username or payee ID and/or other data referential to the payor), which host server holds the account of the payor; a general request to a host server may be made, and data may be cached on an individual host); in response to a determination that the third set of user identifiers is not received from the distributed cache, obtain the third set of user identifiers from a database, wherein the database is configured to store a second set of records that indicates relationships between user identifiers (Paragraph 0035 teaches a registry server may be queried for the data, that is, which host serves the payor; the data from the registry server may have previously been queried and cached at the host of the payee; if not known, then the payor's host is asked for this data); and store the third set of user identifiers at the distributed cache (Paragraphs 0034 and 0036 teach the registry server must be queried for each transaction to ensure accurate up-to-the-minute data and prevent fraud; the registry server may also maintain logs and statistics of all transactions for fraud monitoring and billing purposes; before an invoice or other request to receive or send payment is generated, the host of the payor is queried (i.e., payee host caches the received payor data previously requested) in embodiments of the disclosed technology to determine trust level, receive up to date information about the payor, and so forth).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Duan, Chatterjee, and Green, which teaches determining a first set of user identifiers based on time information and a second set of user identifiers based on location information, to incorporate the teachings of Reiss to determine a third set of user identifiers based at least in part on the requestor identifier associated with the first activation request by querying a distributed cache.
There is motivation to combine Reiss into the combination of Duan, Chatterjee, and Green because the based invention is improved because there is 
However, the combination of Duan, Chatterjee, Green, and Reiss does not explicitly teach determine a set of candidate transaction target identifiers based at least in part on determining one or more user identifiers that simultaneously exist in the first set of user identifiers, the second set of user identifiers, and the third set of user identifiers; and receive a selection associated with a transaction target identifier from the set of candidate transaction target identifiers from the client device.
Ward from same or similar field of endeavor teaches determine a set of candidate transaction target identifiers based at least in part on determining one or more user identifiers that simultaneously exist in the first set of user identifiers, the second set of user identifiers, and the third set of user identifiers (Paragraphs 0019-0020, 0022, and 0033 teach when the payment provider receives a request to send money, it may determine, from the user's account, names or identifiers of user payees; specifically, photos (i.e., user identifier) may be available through the user's device; the user may be presented with photos of all people in the user's contact list of all prior payees (i.e., previous relationship); to determine this, the payment provider obtains a location of the and receive a selection associated with a transaction target identifier from the set of candidate transaction target identifiers from the client device (Paragraphs 0013, 0023, and 0036 teach photos of recent or prior payees are shown on a user device, such as a smart phone or tablet, and the user or payer can select a photo, enter an amount to send, and confirm payment; the user may be presented with the subset of photos (i.e., candidate transaction target identifiers); the user sees and selects the desired payee photo, such as by tapping on the photo).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Duan, Chatterjee, Green, and Reiss, which teaches determining a first, second, and third set of user identifiers, to incorporate the teachings of Ward to determine a set of candidate transaction target identifiers based at least in part on determining one or more user identifiers that simultaneously exist in the first set of user identifiers, the second set of user identifiers, and the third set of user identifiers; and receive a selection associated 
There is motivation to combine Ward into the combination of Duan, Chatterjee, Green, and Reiss because there is a need for users to be able to send money to others more easily through their mobile devices. Conventional person-to-person payments can be time consuming and inconvenient for the sender, especially if the sender does not know the required recipient information immediately or if entering such information is difficult, such as due to a small keypad. Information entry may also be difficult due to the user and/or the user device being in motion, such as in a car, walking, etc. Information may also be entered incorrectly, such that funds may be inadvertently sent to an unintended recipient (Ward Paragraphs 0006-0007).
Regarding Claim 1, Duan teaches a system (Paragraphs 0085 and 0182 teach a payment server; the payment server provided by this embodiment may include a receiving module, a sending module, and a transfer processing module), comprising: a processor (Paragraph 0088 teaches a processor, configured to receive a transfer confirmation request sent according to the second account information by the first terminal device, and perform transfer processing according to the first account information corresponding to the first session identifier, and the second account information); a memory coupled to the processor and configured to provide the processor with instructions (Paragraph 0213 teaches steps of the method embodiments may be implemented by a program instructing relevant hardware; the program may be stored in a computer readable storage medium; when the program runs, the steps of the method embodiments 
Regarding Claim 12, Duan teaches a method (Paragraphs 0119 and 0131 teach a transfer information processing method according to the present invention; FIG. 2 is the transfer information processing method executed by a first terminal device; FIG. 3 is the transfer information processing method executed by second terminal device(s)).
Regarding Claim 20, Duan teaches a computer program product, the computer program product comprising a non-transitory s computer readable storage medium and comprising computer instructions (Paragraph 0213 teaches steps of the method embodiments may be implemented by a program instructing relevant hardware; the program may be stored in a computer readable storage medium; when the program runs, the steps of the method embodiments are performed; the foregoing storage medium includes: any medium that can store program code, such as a ROM, a RAM, a magnetic disk, or an optical disc).

Regarding Claim 2, the combination of Duan, Chatterjee, Green, Reiss, and Ward teaches all the limitations of claim 1; however the combination does not explicitly teach wherein the location information comprises a location associated with the client device.
Green further teaches wherein the location information comprises a location associated with the client device (Col. 2, lines 60-64, and Col. 8, lines 8-10, teach Peer-to-Peer Payment Application employs GPS location technology or other location identifying technology of the user device to transmit the location of 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Duan, Chatterjee, Green, Reiss, and Ward to incorporate the further teachings of Green for the location information to comprise a location associated with the client device.
There is motivation to further combine Green into the combination of Duan, Chatterjee, Green, Reiss, and Ward because of the same reasons listed above for claim 1.

Regarding Claims 6, 15 and 22, the combination of Duan, Chatterjee, Green, Reiss, and Ward teaches all the limitations of claims 1, 12, 20; however the combination does not explicitly teach wherein one or more user identifiers that are associated with a predetermined range associated with the location information are included in the second set of user identifiers.
Green further teaches wherein one or more user identifiers that are associated with a predetermined range associated with the location information are included in the second set of user identifiers (Col. 8, lines 6-10, teaches the PPS searches for other user devices that may be the desired transaction counter-party device operating in a predetermined proximity (i.e., predetermined range) of the user).

There is motivation to further combine Green into the combination of Duan, Chatterjee, Green, Reiss, and Ward because of the same reasons listed above for claims 1, 12, and 20.

Regarding Claims 7, 16, and 23 the combination of Duan, Chatterjee, Green, Reiss, and Ward teaches all the limitations of claims 1, 12, and 20 above; however the combination does not explicitly teach wherein one or more user identifiers that are related to the requestor identifier are included into the third set of user identifiers. 
Green further teaches wherein one or more user identifiers that are related to the requestor identifier are included into the third set of user identifiers (Col. 9, lines 22-29, teaches the PPS may extract contacts from the contact applications on a user device (i.e., requestor identifier would be the contact information, such as email address or phone number, of the user) by considering factors such as frequency of communication with user, the number of different contact applications on which a particular contact appears, previous transactions, etc.).

There is motivation to further combine Green into the combination of Duan, Chatterjee, Green, Carr, and Ward because of the same reasons listed above for claims 1, 12, and 20.

Regarding Claim 11, the combination of Duan, Chatterjee, Green, Reiss, and Ward teaches all the limitations of claim 1; however the combination does not explicitly teach wherein the third set of user identifiers is determined based at least in part on the requestor identifier that is stored at the client device.
Green further teaches wherein the third set of user identifiers is determined based at least in part on the requestor identifier that is stored at the client device (Col. 9, lines 14-18, teaches the PPS may extract contacts from the contact applications on a user device, wherein a contact application may be any program or application on the user device that maintains a list of contacts of the user that the PPS may access).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Duan, Chatterjee, Green, Reiss, and Ward to incorporate the further  the third set of user identifiers to be determined based at least in part on the requestor identifier that is stored at the client device.
There is motivation to further combine Green into the combination of Duan, Chatterjee, Green, Reiss, and Ward because of the same reasons listed above for claim 1.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duan (US 20160063479) in view of Chatterjee (US 20110142016) in further view of Green (US 8423459 B1) in further view of Reiss (US 20100191622) in further view of Ward (US 20140089195) in further view of Buhrmann (US 20090204457).

Regarding Claim 3, the combination of Duan, Chatterjee, Green, Reiss, and Ward teaches all the limitations of claim 1 above; however the combination does not explicitly teach wherein the location information is determined by a wireless carrier.
 Buhrmann from same or similar field of invention teaches wherein the location information is determined by a wireless carrier (Paragraphs 0039 and 0045 teach a wireless device location module is used to obtain the location of the wireless device from a macro Wireless Network, such as a cellular network or WiMAX network to obtain the position or location of an entity’s or individual’s wireless device).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the 
There is motivation to combine Buhrmann into the combination of Duan, Chatterjee, Green, Reiss, and Ward because since an individual’s mobile phone is almost always on and with the individual, the location of the mobile phone, and consequently the location of the user, can be derived from a wireless network (Buhrmann Paragraph 0037).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krishnaswamy et al. (US 20090124241) teaches methods and systems for determining a suitability for a mobile client to display information are disclosed. For example, a method for determining a suitability for a mobile client to receive a targeted content message includes generating user profile data by the mobile client, receiving a set of target profile data associated with the targeted content message, the set of target profile data being descriptive of the targeted content message, comparing the user profile data with the target set of profile data to produce a set of confidence-level data, a target set of profile data describing the content of a respective targeted-content message, and storing the targeted content message in the mobile client based upon the set of confidence-level data.
Rash et al. (US 20140310470) teaches methods, systems, paradigms and structures for managing cache memory in computer systems. Certain caching techniques anticipate queries and caches the data that may be required by the .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:00 pm CST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685